Citation Nr: 1415687	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  98-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy (claimed as tingling of the hands and feet), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for sexual impotence, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for recurring increases in blood sugar, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2004 and May 2007 by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2004 rating decision, inter alia, denied the Veteran's claim of entitlement to service connection for recurring increases in blood sugar (claimed as secondary to service-connected duodenal ulcer with gastroesophageal reflux disease (GERD)); the May 2007 rating decision, inter alia, denied his claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy, and sexual impotence (each claimed as secondary to service-connected posttraumatic stress disorder (PTSD)).  

The Board notes that in May 2004, the Veteran testified at a videoconference hearing before a Veterans Law Judge regarding issues that are unrelated to those presently on appeal.  The Veterans Law Judge who presided over the hearing has since retired from the Board.  In correspondence dated May 2012, the Veteran was informed of this development and offered the opportunity to be scheduled for a new Board hearing before a Veterans Law Judge.  In a subsequent response in May 2012, the Veteran expressly declined the offer and requested that the Board proceed with the adjudication of his appeal on the evidence of record.  In an additional signed statement, dated in December 2013, the Veteran again indicated that he did not wish to testify at an additional Board hearing.

A prior Board decision dated in January 2008 denied the aforementioned claims; it was vacated by the United States Court of Appeals for Veterans Claims (Court) in October 2009 and remanded to the Board for further development consistent with the Court's Order.

The current issues on appeal were previously remanded for evidentiary and procedural development by the Board in March 2010 and again in August 2011.  Following the development undertaken pursuant to the most recent Board remand of August 2011, the denial of service connection for diabetes mellitus, peripheral neuropathy, impotence, and recurring increases in blood sugar was confirmed in a December 2011 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in May 2012.  In a June 2012 decision, the Board denied the issues on appeal.

The Veteran again appealed to the Court, and an August 2013 Memorandum Decision set aside the Board's June 2012 findings.  The Veteran argued that the Board failed to comply with its own August 2011 remand, as to whether the Veteran's diabetes - rather than only his increased blood sugar levels - is secondary to his service-connected duodenal ulcer with GERD.  Although the Court determined that the Veteran misrepresented his claim, and found that the Veteran did not specifically raise this theory of causation, the Court noted that his representative eluded to this possibility in a February 2008 Brief.  Further, the Court pointed out that the Board's own March 2010 remand instruction ordered that the Veteran "be scheduled for an appropriate VA examination for an opinion as to whether it is at least as likely as not...that diabetes or a disability manifested by increased blood sugar, peripheral neuropathy, or impotence was either incurred or permanently aggravated...by a service-connected disability."  Per the Court, the Board's June 2010 decision failed to properly address whether the Veteran's diabetes mellitus was etiologically-related to service or to a service-connected disability.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.
REMAND

A March 2010 remand in this case summarized an October 2009 Court order, incorporating the terms of a prior Joint Motion for Remand, and found that additional development was required to address inconsistencies in the medical evidence of record.  That document noted that a June 2004 VA examiner stated that "[i]f the Veteran did not have ulcer disease, it would be less likely that he would have difficulties managing his diabetes because of the stomach problem," and that "[t]he increased symptoms due to the ulcer disease with reflux include varying blood sugar levels when his stomach problems worsen." 

In a February 2005 addendum report, the June 2004 VA examiner stated that medical records included documentation of a medication change, and that "this change could easily cause abdominal discomfort and distress and vomiting which could easily play into his varying blood sugars."  It did not appear, per the examiner, that the stomach medicine was the sole cause of his varying blood sugars.  Instead, the changing of medication was only a contributing factor in his stomach distress which could lead to variations in his blood sugars.  The examiner found that the aggravation of the Veteran's diabetes did not appear to be permanent, as medical records indicated that he was asymptomatic on occasion. 

The March 2010 remand also noted that subsequent VA treatment records illustrated increased blood sugar levels, though without an opinion as to etiology, and that a May 2006 report noted that the Veteran attributed these findings to stress.  The Veteran submitted copies of medical literature involving studies linking PTSD to diabetes and gastrointestinal disease, and also noting rare side effects of high or low blood sugar with use of lansoprazole.  

An April 2007 VA examination report provided diagnoses of upper and lower peripheral neuropathy that was at least as likely as not related to the Veteran's diabetes mellitus, but that there was no evidence that "PTSD produces neuropathy of the extremities."  The Veteran had also submitted copies of medical literature and medical literature abstracts noting studies involving PTSD and diabetes, as well as PTSD and sexual dysfunction. 

The Veteran was provided a VA diabetes mellitus examination in July 2010.  The examiner found that the Veteran developed diabetes in 1995, approximately 30 years after his discharge from active service, and that there was no evidence of diabetes or a diabetes-related illness onset during service or within one year of active service.  In a subsequent July 2010 addendum, the examiner found that it was less likely that the Veteran's diabetes, peripheral neuropathy of the upper and lower extremities, and/or impotence were caused by, a result of, or aggravated by his service-connected PTSD.  The examiner also found that it was less likely that his increase in blood sugars was caused by, a result of, or aggravated by his service-connected duodenal ulcer with GERD.  However, and as noted above, the examiner did not indicate whether high blood sugars were caused or aggravated by any other service-connected disorder, aside from an ulcer/GERD, or whether diabetes was caused or aggravated by any service-connected disorder other than PTSD.

The July 2010 VA examiner noted that the Veteran's clinical presentation and review of medical literature provided no medical basis to support the Veteran's claims.  The Board noted in August 2011, however, that the examiner neither acknowledged the medical literature provided by the Veteran in support of his claims, nor provided reference to any specific medical resources in support of the contrary opinion.  No analysis was provided as to the June 2004 or February 2005 VA medical opinions.  No specific rationale was provided in support of the secondary service connection etiology opinions.  The Board found that the July 2010 opinions were not adequate for VA compensation purposes, and that additional development was required prior to appellate review.

Thereafter, in September 2011, the Veteran's claims file was re-reviewed by the same VA examiner who examined the Veteran in July 2010.  The addendum report reflects that the examining physician's review also included a review of the specific medical literature submitted by the Veteran that purportedly indicates a relationship between PTSD and diabetes mellitus. The examiner then presented the following commentary:


[My review of the medical literature and resources provided by the Veteran] regarding posttraumatic stress disorder. . . and diabetes. . . notes that there may be some association with individuals with PTSD and diabetes; however, review of this information [presents] no conclusions as to etiology concerning diabetes and PTSD.  Although there may be some association, there is no evidence that PTSD causes diabetes.  This medical resource notes the following: "The unhealthy behaviors often associated with PTSD (for example, smoking, substance abuse, poor eating habits) may place a person at risk for developing diabetes."  This does not speak to causation and, as such, [does not constitute] medical evidence to support [the premise] that PTSD causes diabetes.

Review of [submitted] medical literature and resources provide no evidence to support [the premise] that PTSD causes or aggravates insulin resistance [that presages Type 2 diabetes mellitus].  Review of [submitted] medical literature and resources provide no evidence to support [the premise] that PTSD results in impairment of insulin processing or aggravation thereof.  Review of [submitted] medical literature provides no evidence to support [the premise] that PTSD affects amyloid islet peptides [whose blood levels are linked to development of insulin resistance presaging Type 2 diabetes mellitus].  Following review of the above, this examiner could find no evidence to support [the premise] that [the] veteran's diabetes is due to, a result of, or aggravated by his service-connected PTSD.

As noted by the Court, the record still lacks an opinion as to whether the Veteran's diabetes is etiologically-linked to an ulcer/GERD, or any other service-connected disability.  On remand, the RO/AMC shall obtain an additional VA opinion, so as to determine whether any claimed disorder was caused or aggravated by any currently-service-connected disability.  Should the examiner determine that diabetes is causally-related to a service-connected disability, then an additional opinion should be provided so as to clarify whether peripheral neuropathy, impotence, and/or abnormal blood sugar levels are secondary to diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should once again be returned to a VA examiner of record, if available, so as to provide  additional opinions as to the claims on appeal.  The examiner should be requested to summarize the pertinent evidence of record and to provide adequate rationale for these opinions.  If the most recent examiner of record is unavailable, the Veteran should be scheduled for an appropriate VA examination for opinions as to the following:

A. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus, diabetic peripheral neuropathy, and/or impotence are proximately due to or alternatively aggravated by any service-connected disability (PTSD, chronic duodenal ulcer with GERD, hearing loss, tinnitus).

B.  Whether it is at least as likely as not (a 50 percent probability or greater) that an increase in blood sugar readings indicates an increase in disability as a result of the Veteran's service-connected duodenal ulcer with GERD.  The opinions must address all relevant evidence of record.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report. 
Opinions should be provided based on the results of any additional examination, a review of the medical evidence of record, and sound medical principles. All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

